Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-7, 10-12, 16, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claim 3, 18, and 20 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the metes and bounds of substantially. For example, would 10 degrees off vertical be considered substantially vertical while 11 degrees off vertical not?
Claim 7 is directed to an unclaimed element (flow path of wastewater treatment system) and it is unclear how said limitation modifies the claimed invention. 
Claim 10 recites an effect (create a low pressure region) but does not recite the structure provided in order to provide said effect. As the claims are apparatus claims, it is unclear what shape or design of the outlet is being claimed. 
Claim 12 recites the limitation "said wall."  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "said apparatus."  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5-9, 13, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jorden (US 2013/0335731 in IDS).
Regarding claim 1, Jorden teaches a test a test apparatus comprising a fluid passageway having an inlet and an outlet that are capable of communicating with a flow path of an unclaimed wastewater treatment system, wherein the test apparatus is capable of providing a test chamber where a test may be carried out (Figs. 20 and 25-27; [0186]-[0240]).
It is noted that how the test apparatus is intended to be connected or operated with unclaimed elements (flow path of a wastewater treatment system) is considered to is, not what a device does” (emphasis in original) Hewlett-Packard v. Bausch & Lomb Inc. 15 USPQ2d 1525, 1528 (Fed. Cir. 1990).  It has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 2, Jorden teaches that first and second valves (143) are located upstream and downstream of the test chamber (Fig. 20). 
Regarding claim 3, Jorden teaches that the test chamber includes a sensor capable of sensing turbidity, a controller for controlling the valves and a timer, such that the determines settling time/settling velocity based on data from the sensor over time ([0063]-[0086]).
Regarding claim 5, the optical sensor in Jorden would be considered a photo-detector capable of detecting light through the waste water ([0063]-[0086]).
Regarding claims 6-7, as taught in Jorden and shown in Figs. 20 and 25-27, the test chamber is capable of being arranged in a vertical manner. 
Regarding claims 8-9, Jorden is capable of interacting with an unclaimed pipe/flow path as claimed and meets the claim limitation.
Regarding claim 13, as the sensor has to detect particles/light within the test chamber, a portion of the test chamber would inherently have to be transparent/clear in order to allow for said sensor to accomplish said operation in view of Fig. 20 of Jorden. 
Regarding claim 15, Jorden teaches the test apparatus of claim 1 as part of a wastewater treatment system and that the test chamber is filled from a sample taken from a pipeline of the wastewater treatment system (Figs. 20 and 25-27).
Regarding claim 16, Jorden teaches that the wastewater system includes a mixing chamber capable of mixing a flocculant (2) and a settlement tank connected by the pipeline (Figs. 25-27). 
Regarding claims 17-18, Fig. 20 as part of the systems in Figs. 25-27 show the test chamber being in a vertical direction and parallel to the flow path of the pipeline. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorden (US 2013/0335731 in IDS) in view of U. Ammann Maschinefabrik AG (CH 516329 in IDS with translation).
Regarding claim 4, Jorden teaches only one sensor (100) and fails to teach two sensors at different heights as claimed. Ammann Maschinefabrik teaches a wastewater treatment system where a sample of the wastewater is taken and held in a test chamber. The test chamber includes two photocells/sensors located at different heights that measure turbidity and settling time based the measurement of the two sensors (Fig. . 

Claims 10-12 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorden (US 2013/0335731 in IDS) in view of Hin et al. (US 2010/0313964).
Regarding claims 10-12, Jorden fails to teach a semi-circular wall at the outlet of the test chamber capable of creating a low pressure region when the outlet is placed in a flow path of a pipeline. Hin teaches that when a water that is diverted to a chamber is returned to the main flowline via an outlet, a semicircular wall extending at the outlet of the chamber extending into the pipeline is desirable in order to facilitate removal of the water within the chamber via vortex action (Fig. 2 and [0050). As such, one skilled in the art would have found it obvious to provide a semi-circular wall as part of the outlet as claimed in order to facilitate removal of the water within the test chamber via vortex action.
Regarding claim 21, see claims 10-12 above for the outlet configuration as part of the pipeline of the wastewater treatment system.  

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorden (US 2013/0335731 in IDS) in view of Knudsen et al. (US 2009/0123340).
Regarding claim 14, Jorden fails to teach a water inlet for flushing the test chamber as claimed. Knudsen teaches that when a sample is taken and tested in a . 

Claim 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jorden (US 2013/0335731 in IDS) in view of Grans et al. (US 2016/0146712).
Regarding claims 19-20, Jorden fails to teach the test chamber inlet arranged at a bend, wherein the inlet and bend are arranged substantially tangential to one another. Grans teaches that in diverting a sample to a chamber, the inlet for the chamber is arranged substantially tangential to a bend of the main pipeline in order to efficiently provide said fluid to the sample chamber due to the turbulence at the bend (Figs. 1-2 and 11; [0041]-[0043]).  As such, one skilled in the art would have found it obvious to provide the inlet to the test chamber arranged substantially tangential to a bend of the main pipeline in order to efficiently provide said fluid to the sample chamber due to the turbulence at the bend.

 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER KEYWORTH whose telephone number is (571)270-3479. The examiner can normally be reached 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 571 272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER KEYWORTH/Primary Examiner, Art Unit 1777